ANSTEAD, Judge,
dissenting.
In'the trial court the appellee relied on provisions of the Florida jurisdictional scheme to secure jurisdiction over appellant that do not appear to apply properly. See Shammay v. Shammay, 491 So.2d 284 (Fla. 3d DCA 1986).
The majority, in affirming, is relying on another provision of the Florida Statutes, not utilized below or addressed in the parties’ briefs. I would not invoke those provisions to affirm without giving the parties an opportunity to brief their application.